COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 
 
 




 
TIMOTHY FARR,
 
                            Appellant,
 
v.
 
VERLANDER
  ENTERPRISES, INC., RODNEY ECKENROTH, AND 
JULIO
  ROJAS,
 
                            Appellees.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00256-CV
 
Appeal from the
 
168th Judicial District Court
 
of El Paso County, Texas
 
(TC# 98-3468)




 
O P I N I O N
 
Pending before the Court is the joint
motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a)(1), which states:
(a) The appellate court may dispose of an appeal as
follows:
 
(1)       in accordance with an agreement
signed by all parties or their attorneys and filed with the clerk; 
.              
.               .
 
 
 




The parties have complied with the
requirements of Rule 42.1(a)(1).  The Court has considered this cause on the
joint motion and concludes the motion should be granted and the appeal should
be dismissed.  We therefore dismiss the
appeal.
October 17, 2002
 
 
_____________________________________
RICHARD BARAJAS, Chief Justice
 
 
Before
Panel No. 4
Barajas,
C.J., Larsen, and McClure, JJ.
 
(Do
Not Publish)